Citation Nr: 9927324	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-00 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from March 1970 to August 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran was granted service connection for PTSD for 
compensation purposes in a May 1993 rating decision.  A 
noncompensable evaluation was assigned effective from May 27, 
1993.  Subsequent to VA hospitalization, a November 1994 
rating decision granted a temporary total rating, effective 
from March 30,1994, and assigned a 10 percent rating, 
effective from June 1, 1994.  Based upon a hearing officer's 
decision, a July 1996 rating decision increased the 
disability rating to 30 percent, effective from June 1, 1994.  
Subsequent to a Board Remand in December 1997, a September 
1998 rating decision increased the evaluation to 70 percent 
disabling, effective from November 7, 1996.  The matter 
remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less 
than the maximum available benefit, does not abrogate the 
pending appeal).  Therefore, the Board must consider whether 
the veteran is entitled to a rating higher than 30 percent 
for the period between June 1, 1994, and November 7, 1996, as 
well as whether he is entitled to a current rating higher 
than 70 percent.

As discussed below, the issue of an increased rating for 
tension headaches will be remanded.

FINDINGS OF FACT

1.  During the period between June 1994 and November 1996, 
the veteran's PTSD was productive of no more than definite 
social and industrial impairment; without evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking.

2.  The veteran's PTSD is currently manifested primarily by 
severe impairment in social functioning and industrial 
capability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for PTSD were not met between June 1994 and November 
1996.  38 C.F.R. Part 4, including § 4.3, Diagnostic Code 
9411, as amended at 61 Fed. Reg. 52695 (1998).

2.  The schedular criteria for a rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A.  §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, including § 4.3, 
Diagnostic Code 9411, as amended at 61 Fed. Reg. 52695 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In essence, the veteran contends that the symptoms of his 
service-connected psychiatric disorder warrant an increased 
disability evaluation.  He maintains that the psychoneurotic 
symptomatology reduces his reliability, flexibility, and 
efficiency to such an extent as to warrant the assignment of 
a higher evaluation due to significant industrial and social 
impairment.  In particular, it is asserted that the veteran 
has such symptoms as impairment of memory, panic attacks, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships.  

The veteran has presented a well grounded claim for an 
increased evaluation for his service-connected psychiatric 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  

In reaching the decision in this case, the Board has 
considered several general VA regulations applicable to all 
rating determinations as well as those regulations specific 
to rating mental disorders.  Disability evaluations are 
determined by the application of a schedule of ratings that 
is based upon the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  The 
evaluation assigned for the veteran's service-connected PTSD 
is established by comparing the current manifestations as 
indicated in recent medical findings with the criteria in the 
VA SCHEDULE FOR RATING DISABILITIES (Schedule), 38 C.F.R. Part 4 
(1998).  Essentially, these evaluations are based, in large 
degree, on the impairment that current clinical findings 
objectively show to be the result of a service-connected 
disability.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board has reviewed the veteran's complete clinical 
history to comprehensively assess the level of disability 
during the relevant time period.  Schrafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

A November 1993 VA social worker report includes the 
veteran's recitation of his personal and medical history.  He 
indicated that prior to entering service he was employed as 
an electrical helper and worked in electronics during 
service.  He indicated that in Vietnam, he was a gunner on an 
armored personnel carrier.  He reported that he was injured 
twice.  Subsequent to service discharge, he abused drugs and 
alcohol.  He had several jobs but had great difficulties in 
getting along with people.  At that time, he was attending a 
group for Vietnam combat veterans.  The social worker 
reported that the veteran was in denial and had many 
repressed feeling regarding the war in Vietnam.  She also 
concluded that he had PTSD-related symptoms.

The November 1993 VA examination report discloses that the 
veteran was seeking employment.  He had prior experience in 
the field of air conditioning.  He was undergoing VA group 
therapy on a weekly basis with counseling once or twice a 
month.  He reported that he had insomnia.  When he did sleep, 
he had disturbing dreams about the war.  In the morning, he 
felt tired and he described himself as moody with a short 
fuse.  He avoided people, especially Asians.  He had 
occasional vivid memories of the war.  On examination, his 
speech was relevant and coherent.  There was no thought 
disorder, hallucinations, or delusions.  The examiner 
indicated that his thought production was colored with 
paranoia.  His affect was appropriate.  His mood was somewhat 
tense and depressed.  He abstracted proverbs adequately and 
he was oriented by 3.  His memory was good for recent and 
remote events.  He recalled 3 of 3 objects after 5 minutes.  
His calculations were satisfactory.  His insight and judgment 
were fair.  The global assessment of functioning scale (GAF) 
score was 65 and the examiner indicated that it had been as 
high as 70 the previous year.  This is indicative of mild 
impairment.

He was granted service connection for PTSD for compensation 
purposes in a May 1993 rating decision.  This decision was 
based in significant part on the veteran's service records 
and the November 1993 VA examination.  A noncompensable 
evaluation was assigned effective from May 27, 1993.  

The veteran was hospitalized at a VA facility for evaluation 
between March and May 1994.  The hospital summary described 
the veteran as of average size with a swarthy complexion and 
unkempt hair.  He reportedly could be dysphoric and 
irritable.  He presented himself as defeated and demoralized.  
He also had a multitude of somatic complaints.  He had been 
unemployed for the previous 2 years.  The clinician reported 
that initially the veteran was childlike, dependent, 
narcissistic, self-serving, and wanted little demands made of 
him.  Eventually, the veteran reported that he was doing 
better at home.  The examiner indicated that the veteran 
appeared more comfortable, less feisty and disgruntled.  The 
diagnosis was PTSD evinced by survivor guilt, impacted grief, 
isolation, bitterness, distrust, dysphoria, irritability, 
recurrent intrusive images, memories, nightmares of combat, 
futility, and a sense of a foreshortened life.

Subsequent to the VA hospitalization, a November 1994 rating 
decision granted a temporary total rating, effective from 
March 30,1994.  This was reduced to 10 percent disabling, 
effective from June 1, 1994.  A hearing officer in a July 
1996 rating decision increased the disability rating to 30 
percent, effective from June 1, 1994.  Subsequent to the 
Board remand in December 1997, a September 1998 rating 
decision increased the evaluation to 70 percent disabling, 
effective from November 7, 1996.  As discussed above, the 
Board must consider whether the veteran is entitled to a 
rating higher than 30 percent for the period between June 
1994 and November 1996, as well as whether he is entitled to 
a current rating higher than 70 percent.

Effective November 7, 1996, the criteria for rating 
psychiatric disabilities were revised.  The application of 38 
C.F.R. §§ 4.1, 4.10, assessing the actual functional 
impairment was not affected by this change in the law.  The 
evidence will be applied to the rating criteria that are most 
favorable to the veteran.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Under the General Rating Formula for Psychoneurotic Disorders 
in effect prior to November 7, 1996, a 100 percent evaluation 
is assigned when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the attitudes of all contacts except the most intimate so 
adversely affected as to result in virtual isolation in the 
community; or when the veteran is demonstrably unable to 
obtain or retain employment.  See Johnson v. Brown, 7 Vet. 
App. 95, 97-99 (1994).  A 70 percent evaluation is assigned 
when the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 50 percent 
evaluation is assigned when there is considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and when, by reason of  
psychoneurotic symptoms, the reliability, efficiency, and 
flexibility levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A noncompensable rating is 
assigned when there are neurotic symptoms that may somewhat 
adversely affect relationships with others but which do not 
cause impairment of working ability.  38 C.F.R. § 4.132 
(1996).  

In Hood v. Brown, 4 Vet. App. 301, (1993), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), stated 
that the term "definite" as utilized in 38 C.F.R. § 4.132 was 
"qualitative" in character, where as the other descriptive 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of satisfying 
the Board's statutory duty to articulate the "reasons and 
bases" for a decision under 38 U.S.C.A. § 7104 (West 1991).  
The Board subsequently requested an opinion from the VA 
Office of the General Counsel.  In a precedent opinion, the 
General Counsel concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents the degree of social and industrial 
impairment that is "more than moderate, but less than rather 
large."  O.G.C. Prec. 9-93 (November 9, 1993), 57 Fed.Reg. 
4753 (1994).  The Board is bound by this interpretation of 
the term "definite" as applied to 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  38 U.S.C.A. § 7104(d)(1) (West 
1991).

When evaluating psychiatric disabilities, the examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130 (1996).  This provision is not 
included in the current regulations, as amended in 1996.  

As revised effective in November 1996, the General Rating 
Formula for Mental Disorders provides a 100 percent rating 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms that decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress; or symptoms controlled by continuous 
medication.  A noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational 
and social functioning or to require continuous medication.

I.  June 1994 to November 1996

A 30 percent rating is assigned for PTSD under the old rating 
criteria for definite -- that is, "more than moderate, but 
less than rather large" -- social and industrial impairment.  
It would also be assigned under the new rating criteria for 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, due to 
such symptoms as:  depressed mood; anxiety; suspiciousness; 
panic attacks weekly or less often; chronic sleep impairment; 
mild memory loss, such as forgetting names, directions, or 
recent events, but generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation. 

A 50 percent rating would be assigned for definite social and 
industrial impairment under the former rating criteria, or 
under the new criteria for occupational and social impairment 
that reduces reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The evidence concerning the veteran's level of disability 
during this time period consists primarily of VA outpatient 
treatment records, his written statements, and his testimony 
and that of his spouse.  

In the current case, I find that the reported findings are 
most consistent with a 30 percent evaluation for the period 
between June 1994 and November 1996.  In this case, the 
veteran was unemployed during this period because of 
aggravation of back disability; therefore, employment factors 
would be difficult to access.  However, the veteran has 
reported symptoms of depression, sleep impairment, increased 
anxiety, and panic attacks.

Of record are VA outpatient records that date between March 
1995 and April 1996.  In February 1995, the veteran reported 
that his physical and domestic problems had increased.  His 
wife had requested a legal separation.  His physical 
abilities had decreased to the point that he could not walk 
as fast as before, and he was in chronic pain.  Further, the 
amount of time it took to complete a job had increased 
significantly.  He was more irritable and had difficulty 
relating to people.  

In March 1995, the veteran reported that he was doing okay.  
He was alert and responsive.  The examiner also reported that 
there were no abnormal movements or thought disorder.  During 
counseling sessions that were held later that month, he 
indicated that his relationship with his family had 
deteriorated.  His relationship with his spouse was cordial 
but they did not share the same bedroom.  Further, his spouse 
wanted a separation.  He was unemployed due to back pain but 
he tried to stay busy to cope with activities of daily 
living.  He reported that he was more irritable and had 
difficulty relating to other people.  He had constant 
intrusive thoughts of Vietnam.  The examiner reported that 
his mental and emotional condition was not improving.  His 
domestic problems were worse and his social problems remained 
the same.

In October 1995, the veteran indicated that there were no new 
complaints to report.  He was again described as alert and 
responsive.  There were no abnormal movements or thought 
disorder.  He was told to return in six months or before, if 
it was needed.

In December 1995, the veteran reported for his first 
counseling session at the Daytona, Florida, VA facility.  He 
reported that he was married for over twenty years and had 
five children, four of which stayed at home.  He was happy 
with his relationship with his spouse, however, she was not.  
He was no longer employed due to aggravating his back injury.  
Now that he was no longer working, thoughts of Vietnam had 
increased.  He could not stand being in crowds of any kind.  
He had discontinued drinking alcohol two years previously 
following a citation for driving under the influence of an 
intoxicant.  His relationship with his wife had improved.  He 
reported that he stopped attending the Vietnam support group 
because this increased his symptoms.  He was considered 
alert, and oriented.  He was described as disheveled and he 
wore torn pants and shoes.  He was anxious.  He had low self-
esteem and was depressed but there were no suicidal thoughts.  
His affect was blunted and there was evidence of paranoid 
thinking.  

In January 1996, the veteran reported that there were 
increased symptoms due to the Christmas holidays.  Also the 
month of January brought back memories of Vietnam because it 
was the month he sustained a wound.  He coped by staying busy 
or looking at television.  He was afraid to go asleep due to 
combat related nightmares.  His relationship with his spouse 
had improved.  He was described as anxious.  He still had 
intrusive thoughts of combat and he was suffering from low 
self-esteem.  He was attempting to acquire a general 
equivalency diploma (GED). 

Later that month, he reported that his relationship with his 
wife was much better.  However, he was anxious about an 
upcoming deposition with attorneys regarding a pending 
lawsuit.  He stated that he had lost his self-esteem due to 
his unemployment.  He was hoping to find employment in 
carpentry.  He attempted to take his GED, but for some reason 
he was unable to go in.  He dyed his beard so people would 
not stare at him.  He planned to take the GED the following 
month.  He was anxious about outstanding debts.  There was 
constant obsessive worrying about decisions he made in 
Vietnam.  His ability to cope had improved.  He was urged to 
return to activities that lessened his anxiety such as 
fishing.  The examiner described him as anxious with very low 
self-esteem and with intrusive thoughts of Vietnam.   

In February 1996, the veteran's spouse accompanied him to the 
evaluation.  The veteran reported that his symptoms included 
anger and intrusive thoughts regarding combat.  He was also 
socially withdrawn.  He indicated that he stopped taking his 
medication.  Later that month, the veteran reported increased 
anxiety and tension due to a lawsuit and court appearances.  
It was noted that the lawyers had interrogated him.  He 
described an episode of a mild panic attack.  He also 
indicated that he was experiencing increased anxiety simply 
by sitting in the VA examiner's small office.  He further 
indicated that he did not want to take his GED test because 
he felt that the people were staring at him. 

In March 1996, he reported settling his lawsuit and was 
immensely happy that it was over.  He had been fishing with 
his brother-in-law.  He reported recurring combat related 
nightmares, which he was unwilling to discuss.  However, he 
was described as neatly dressed, less anxious, and less 
depressed.  Later that month, he had no new complaints.  He 
admitted that he felt better and briefly stopped taking his 
medication.  He was described as alert, responsive with no 
abnormal movement or thought disorder.  

VA outpatient records dated in April 1996 show that he 
reported to counseling with alcohol on his breath.  He 
admitted to drinking and smoking the previous two weeks, 
which had caused problems with his wife.  He responded by 
indicating that he was a man and was tired of being treated 
like a kid.  He continued to have combat-related nightmares 
and intrusive thoughts of Vietnam.  He was reluctant to 
discuss Vietnam in therapy due to his fear of increasing his 
symptoms.  He was relieved that his lawsuit was over but was 
unsure about what vocation to pursue.  The veteran felt that 
he was tired of doing what other people wanted him to do.  He 
coped by withdrawing.  He wanted acceptance and appreciation.  
He also felt that if he could obtain his combat medals and 
display them, he would feel better about himself.  He was 
scheduled for a future appointment and it was suggested that 
his spouse accompany him for couple counseling.  The veteran 
failed to show for the next two scheduled sessions.  

As noted above, the clinical notes reflect that the veteran 
has reported various symptoms regarding his PTSD including 
depression, anxiety, panic attacks, suspiciousness, increased 
irritability and sleep impairment.  While acknowledging that 
the veteran symptoms have exacerbated from time to time, 
these factors, alone, however, do not approximate the 
criteria for a 50 percent rating or higher.  See 38 C.F.R. 
§ 4.7 (1998).  It should be pointed out that a 30 percent 
evaluation takes into consideration increased symptoms during 
periods of significant stress.  Further, the veteran does not 
meet other criteria cited for a 50 percent rating.  Besides 
the one counseling session in December 1995, the veteran's 
dress and behavior were described as normal.  In his 
self-assessments, the veteran did not indicate problems 
involving routine behavior, self-care, or conversation.  His 
language skills were reportedly intact.  He was oriented to 
time, place and person, which would appear to fit the 
criteria for a 30 percent rating.  He did state that he had 
insomnia at times and  this may lead to an occasional 
decrease in work efficiency, if he was employed.  However, it 
was not shown that it was so severe that it would have caused 
the inability to perform occupational tasks.  There was no 
reported evidence of hallucinations or delusions.  There was 
no evidence of memory impairment, such as forgetting names, 
directions, recent events, to complete tasks or retention of 
only highly learned material.  Furthermore, a review of the 
record shows that on occasions, he ceased taking his 
medication.  Thus, when the veteran's symptoms and 
manifestations are considered in light of all the information 
of record, including VA treatment reports, the record as a 
whole does not support more than the assigned 30 percent 
rating.  

The Board also notes that while the new regulations 
pertaining to psychiatric disabilities are more specific in 
delineating manifestations and the old criteria were not, the 
Board is required to consider whether a higher evaluation is 
warranted under the old diagnostic criteria.  However, review 
of the record discloses no probative evidence that the 
veteran's service-connected disability was productive of more 
than mild impairment during this time period, as defined by 
the criteria cited above.  Therefore, the Board finds that 
application of the old diagnostic criteria would not help the 
veteran in obtaining a higher rating for his service-
connected psychiatric disability.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 9304 (1996).

II.  November 1996 to present 

Concerning the veteran's current level of disability, the 
evidence consists primarily of his written statements, his 
testimony and that of his spouse, and the report of his VA 
examination in July 1998.  It has not been alleged that his 
disability from PTSD has worsened since the most recent VA 
examination. 

While there is evidence of psychological impairment, the 
medical evidence does not currently show totally 
incapacitating psychoneurotic symptoms (old criteria) or 
total occupational and social impairment (new criteria) to 
support a 100 percent rating under either the old or new 
diagnostic criteria.  

In regards to industrial impairment, the veteran underwent a 
VA psychological examination in July 1998.  He reported that 
he was working part-time in air conditioning.  He reported 
that he did not sleep well.  When he did sleep, he had many 
dreams and occasional nightmares.  He had chronic unwanted 
thoughts of his military experiences.  His memories and 
nightmares were intensified by Memorial Day and most recently 
by the death of a friend.  He indicated that his alcohol 
consumption was a problem in the past but had not been a 
major problem for a number of years.  He disclosed that he 
had a difficult time concentrating.  He reported that he 
avoided people.  On examination, it was noted that there was 
increased psychomotor activity and his mood was somewhat 
dysthymic.  He tended to minimize his symptoms.  On memory 
testing, delayed recall was considered poor.  He was rather 
poor on proverbs.  The examiner reported that although the 
veteran was currently employed, he doubted that the job would 
last.  

While acknowledging the VA examiner's opinion regarding the 
likelihood of the veteran's retaining his job, it should be 
noted that there was no evidence of disturbed thought or 
behavioral processes.  His thought process was considered 
logical and coherent.  Further, there was no evidence of 
communication problems as he answered questions readily and 
directly.  He was able to do similarities with ease.  In 
recounting his symptoms, the veteran did not indicate 
problems involving routine behavior, self-care, or 
conversation.  There were no manifestations of 
disorientation.  The VA examiner indicated that the veteran 
was oriented to time, place, person and situation.  Although 
his delayed recall was poor, the immediate recall was intact.  
He was able to do serial sevens and he was able to spell 
"world" backwards.  

In considering his social impairment, the veteran was still 
married after twenty-five years and four of his five children 
resided with him.  He was unable to sleep well and intrusive 
thoughts of Vietnam still occurred.  In the past, he consumed 
alcohol excessively, but it was no longer a problem.  He 
avoided people.  He was getting along reasonably well with 
his wife and children.  He was extremely anxious and he had 
recurrent bouts of depression accompanied by suicidal 
ideation.  However, it had been some years since he had the 
impulse or plans to harm himself.  The last time was before 
his VA hospitalization in 1994.  He also had startle 
reaction.  

While the veteran did show symptomatology compatible with a 
70 percent evaluation, his social impairment cannot be 
considered  totally incapacitating.  It is pointed out that 
there was no evidence that he was unable to name close 
relatives or his own name.  Further, there is no evidence 
that veteran engaged in fantasy or that he was prone to 
confusion.  The veteran has reported being irritable but 
there is no reported episodes involving outburst of 
aggressive behavior that resulted in profound retreat from 
mature behavior.  Still further, it is not shown that his 
anxiety affects his ability to function independently.  He 
did not report that he had experienced panic attacks 
recently.  He did report suicidal ideation in the past but it 
not shown presently, that he presents a danger of hurting 
himself or others.  The VA examiner reported a GAF score of 
45 as related to PTSD.  This is indicative of serious 
impairment that is contemplated by his 70 percent rating.  
Consequently, total occupational and social impairment is not 
shown, and a 100 percent evaluation under either the old or 
new diagnostic criteria is not warranted.  38 C.F.R. §§ 
4.130, 4.132, Diagnostic Code 9411.

III.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet.App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
full opportunity to present the increased-rating claim before 
the RO.  Bagwell at 339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589, 593 (1991).  In this case, the 
evidence does not suggest that the veteran's psychiatric 
disability produces such an exceptional or unusual disability 
picture as to render impractical the applicability of the 
regular schedular standard, thereby warranting the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(1998).  This case does not present factors such as marked 
interference with employment or frequent periods of 
hospitalization.  As noted above, the veteran is working 
part-time.  The VA examiner indicated that the veteran's PTSD 
manifestations would make it difficult for him to maintain 
employment, however this is contemplated by the 70 percent 
rating.  It has not been shown as to be so prohibitive as to 
warrant an extraschedular rating.  The veteran has not been 
recently hospitalized for PTSD.  His most recent 
hospitalization was in 1994.  Neither his statements nor the 
medical records indicate that PTSD warrants the assignment of 
an extraschedular evaluation.


ORDER

An increased evaluation for PTSD for the period between June 
1994 and November 1996 is denied.

An increased rating for current manifestations of PTSD, from 
November 1996, is denied.


REMAND

The veteran is claiming an increased rating for tension 
headaches.  During the VA neurological examination conducted 
in June 1998, the veteran reported that three years 
previously, neurological diagnostic testing was performed at 
the Daytona Beach, Florida, VA facility.  He indicated that 
the studies included magnetic resonance imaging (MRI) and 
computer tomography (CT scan).  In reporting the diagnostic 
assessment, the VA examiner noted that he would need to study 
the CT scan and MRI reports for evaluation to "rule out any 
mass effect causing [the veteran's] symptomatology."  The RO 
in a July 1996 rating decision decided to review the 
veteran's disability under Diagnostic Code 8045.  

Under this code, purely subjective complaints, following 
trauma, such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated 10 
percent and no more under Diagnostic Code 9304 which provides 
for dementia due to head trauma.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma. Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma. 

Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the Diagnostic Codes 
specifically dealing with such disabilities.  38 C.F.R. § 
4.124a, Code 8045 (1998). 

On review of the VA physician's statement it is not clear if 
the veteran's symptoms are purely subjective or result from a 
neurological dysfunction.  In order to rate the disability 
appropriately, further medical evaluation is needed.  

The case is REMANDED to the RO for the following action:

1.  The RO should ask the veteran for the 
names, addresses, and approximate dates 
of treatment of all VA and non-VA health 
providers who have treated him for his 
headaches.  When this information and any 
necessary authorizations have been 
received, the RO should request copies of 
all pertinent clinical records that have 
not been previously obtained including 
records that date from 1995 from the 
Daytona Beach, Florida, VA Medical 
Center.  This should include the 
aforementioned CT scan and MRI reports.  
All records obtained should be associated 
with the claims folder.  

2.  The RO should contact the VA 
physician who performed the June 1998 
neurological evaluation to add an 
addendum to the report of that 
examination, as delineated below.  If the 
examining physician is no longer 
available, or is otherwise unable to 
provide the addendum, the RO should 
schedule an examination.  All indicated 
tests and studies should be performed.  
The examiner should conduct a review of 
the veteran's clinical history and 
express an opinion as to whether the 
veteran's headaches are purely subjective 
residuals of the head injury, or whether 
the veteran has neurological disability 
or multi-infarct dementia associated with 
brain trauma.  The examiner must provide 
a comprehensive report containing full 
rationale for all opinions expressed.  
The entire claims file must be made 
available to and reviewed by the 
examiner.

3.  The RO should then review the claim 
for an increased rating for tension 
headaches.  If the benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  If an examination is scheduled, 
the appellant is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


 

